NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                                File Name: 07a0151n.06
                                Filed: February 26, 2007

                                                     No. 06-3206

                                UNITED STATES COURT OF APPEALS
                                     FOR THE SIXTH CIRCUIT


ELENA N. KRIVONOS; VLADIMIR I. KRIVONOS;                             )
DARIA B. KRIVONOS,                                                   )
                                                                     )          ON PETITION FOR REVIEW
             Petitioners,                                            )          OF A DECISION OF THE
                                                                     )          BOARD OF IMMIGRATION
v.                                                                   )          APPEALS
                                                                     )
ALBERTO R. GONZALES, Attorney General,                               )              MEMORANDUM
                                                                     )                OPINION
             Respondent.                                             )




Before: NORRIS, COLE, and CLAY, Circuit Judges.

             PER CURIAM. Elena Krivonos, her husband Vladimir, and daughter Daria, who are

citizens of Russia, appeal the denial by the Board of Immigration Appeals of their petition for asylum

filed pursuant to § 208 of the Immigration and Nationality Act (“INA”), 8 U.S.C. § 1158.1 The

immigration judge concluded that, even if he credited Mrs. Krivonos’ testimony,2 she had failed to

establish either that she suffered past persecution based upon her political activities or had a well-



     1
    On appeal, petitioners do not challenge the immigration judge’s denial of their request for voluntary withholding
of removal under § 241(b)(3) of the INA and for withholding under the U.N. Convention Against Torture (8 C.F.R.
§ 1208.16(c)).

         2
     The immigration judge focused exclusively upon the claims advanced by Mrs. Krivonos because she alone
contends that she suffered persecution based upon political activity. Her husband and daughter’s applications are
derivative of her claims.
No. 06-3206
Krivonos v. Gonzales

founded fear of future persecution (or torture) upon repatriation to Russia. The BIA affirmed the

denial of relief.

        As with many individuals who come before us seeking permanent residency in the United

States, we are sympathetic to the situation of the Krivonos family and their desire to make a new life

in this country. Accordingly, we have reviewed the briefs of the parties and the administrative record

below with great care. We conclude that petitioners have not made the requisite showing to justify

relief on any of the theories that they have advanced. Because the reasons for our decision were

adequately articulated by the immigration judge in his oral decision dated August 25, 2004, and by

the BIA in its January 18, 2006 order adopting and affirming that decision, a detailed opinion by this

court would serve no useful purpose.

        The decision of the Board of Immigration Appeals is affirmed.




                                                -2-